Citation Nr: 0432879	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin disability, 
claimed as skin cancer, to include on the basis of exposure 
to ionizing radiation. 

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for gastrointestinal 
disability to include ulcer disease.  

3.  Entitlement to service connection for a breast condition, 
claimed as breast cancer, to include on the basis of exposure 
to ionizing radiation.

4.  Entitlement to service connection for diabetes mellitus 
to include on the basis of exposure to ionizing radiation.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.   

The issue of whether new and material evidence has been 
presented to reopen the claim of service connection for 
gastrointestinal disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not participate in the occupation of 
Hiroshima or Nagasaki, Japan, and was not otherwise exposed 
to ionizing radiation in service.

2.  In an unappealed rating decision in July 1992, the RO 
denied service connection for a skin disability.

3.  Evidence received since the July 1992 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
skin disability.

4.  Skin cancer is not shown, and the current skin 
disability, variously diagnosed as non-malignant diseases, 
did not originate during service and is not otherwise related 
to service. 

5.  Breast cancer is not shown, and the current breast 
condition, variously described as non-malignant diseases, did 
not originate during service and is not otherwise related to 
service. 

6.  Diabetes did not originate during service or within one 
year thereof and is not otherwise related to service.

7.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for skin disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The veteran does not have a skin disability, including 
skin cancer, which is the result of disease or injury 
incurred in or aggravated by service, nor may the incurrence 
in service of such disability be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).

3.  The veteran does not have a breast condition, including 
breast cancer, which is the result of disease or injury 
incurred in or aggravated by service, nor may the incurrence 
in service of such disability be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).

4.  The veteran does not have diabetes, which is the result 
of disease or injury incurred in or aggravated by service, 
nor may the incurrence in service of such disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

5.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claims.  The Board finds, however, that 
the out-of-sequence VCAA notice is not prejudicial to the 
veteran for the reasons specified below.  

In the October 2002 statement of the case and in an April 
2003 letter, the RO notified the veteran of the VCAA, 
including the type of evidence needed to substantiate the 
claim, namely, evidence of an injury or disease or event that 
caused injury or disease during service or during a 
presumptive period, a current disability, and a relationship 
between the current disability and the injury or disease or 
event in service.  The veteran was informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that VA with his authorization would 
obtain other records on his behalf.  The veteran was notified 
to identify any relevant evidence to support the claims.  He 
was given 30 days to respond.  After the veteran was provided 
VCAA notice, additional evidence was obtained and the RO 
adjudicated the claims on the merits, which were addressed in 
the December 2003 supplemental statement of the case. 

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

With respect to the claim for a skin disability, while the RO 
did not address the criteria for reopening the claim, the 
Board has determined that the claim should be reopened.  The 
veteran therefore has not been prejudiced by the failure to 
advise him of the information and evidence necessary to 
substantiate the claim to reopen. 

On the claim for a total rating based on individual 
unemployability due to service-connected disability, since 
service connection is not in effect for any disability, the 
claim lacks a legal basis for entitlement.  Pursuant to VA's 
Office of General Counsel, VA is not required to provide VCAA 
notice where the claim cannot be substantiated because there 
is no legal basis for the claim.  VAOPGCPREC 5-2004. 

Also as to content, that is, the 30 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained pertinent medical 
records from the sources identified by the veteran.  The 
record contains service medical records, service personnel 
records, private medical records from 1957 to 2003 (including 
from Drs. B.T., G.H., W.L., and W.R.J., and from Baylor 
Medical Center and the W.C. Tenery Community Hospital), and 
VA records from June 1991 to June 2000.  

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of malignant tumors or diabetes mellitus during 
wartime service may be presumed if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.309(d) (diseases specific to radiation-
exposed veterans), breast cancer is subject to presumptive 
service connection.

A "radiation-exposed veteran" is defined as a veteran who, 
while serving on active duty, participated in a "radiation-
risk activity."  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-
risk activity" is defined as the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  
38 C.F.R. § 3.309(d)(3)(vi).
 
Under 38 C.F.R. § 3.311 (claims based on exposure to ionizing 
radiation), skin cancer and breast cancer are considered 
"radiogenic" in nature for the purpose of determining 
whether certain additional evidentiary development and 
procedural actions need be undertaken by VA.  

1.  Skin Disability

A claim that has been denied in an unappealed rating decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

As the claim of service connection for a skin disability has 
been previously denied, the current claim to reopen may be 
considered on the merits only if new and material evidence 
has been submitted.  And the Board has jurisdictional 
responsibility to consider whether it was proper for the 
claim to be reopened, regardless of how the RO ruled.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156(a), in effect when the 
veteran filed his claim, evidence is considered "new" if it 
was not of record at the time of the last final disallowance 
of the claim and if it is not merely cumulative or redundant 
of other evidence that was then of record.  "Material" 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously Considered 

Service connection for skin disability was denied in a July 
1992 rating decision on grounds that there was no evidence of 
a skin disability.  After the veteran was informed of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal.  As a result, service connection 
for a skin disability may now be considered on the merits 
only if new and material evidence has been presented since 
the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156. 

The evidence of record at the time of the July 1992 rating 
decision included the service medical records that were 
negative for any complaint, finding or diagnosis of a skin 
disability.  The evidence on file also included service 
personnel records showing that the veteran served with the 
U.S. Naval Occupation Force at Sasebo, Japan.  

The evidence considered at the time of the July 1992 rating 
decision lastly included statements by the veteran to the 
effect that he was treated for skin problems in service while 
serving in Nagasaki, Japan.

Evidence Since then July 1992 Rating Decision 

Evidence added to the record since the July 1992 rating 
decision includes private medical records for June 1957 to 
May 2003, which are duplicative of those, previously 
considered. 

VA medical records for June 1991 to June 2000 show treatment 
from 1995 to 2000 for skin disorders including dermal nevi, 
keratoses, sebaceous cysts, urticaria and allergic dermatitis 
involving the neck, forehead, ears, chest, back, arms and 
feet.  

In a July 2002 statement, Dr. D.M. stated that the veteran 
had pre-cancerous actinic keratosis on his nose, as well as, 
a left ear lesion, diagnosed as lentigo solaris.  Dr. D.M. 
indicated that there was no malignancy. 

In November 2003, the Defense Threat Reduction Agency (DTRA) 
reported that available records showed that the veteran 
arrived in Sasebo, Japan from Pearl Harbor in October 1945, 
that he was then temporarily transferred to another vessel 
which remained in Sasebo, and that there was no indication 
that the veteran was assigned temporary duty in Nagasaki.  
The DTRA concluded that available records did not document 
the veteran's presence with American Occupation Forces in 
Nagasaki, Japan.

In several statements and in his testimony, the veteran 
stated that he was exposed to radiation when he visited 
Nagasaki as part of a shore patrol while stationed at Sasebo 
and Fukuoka, Japan.  He stated that Nagasaki was less than 10 
miles from Sasebo.  He also stated that he developed skin 
problems in and shortly after service.



Analysis 

Inasmuch as the evidence on file at the time of the July 1992 
rating decision did not include any medical evidence of a 
chronic skin condition, the Board finds that VA and private 
medical records, documenting a current skin condition, 
variously diagnosed as dermal nevi, keratoses, sebaceous 
cysts, urticaria, allergic dermatitis, actinic keratoses, and 
lentigo solaris, are clearly new and material and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  For this reason, the claim 
of service connection for a skin disability is reopened.

As noted previously, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.

Although the veteran contends that he was exposed to ionizing 
radiation while assigned temporary duty in Nagasaki and that 
he developed cancer either in service or at some point after 
service, the record shows that he neither was exposed to 
radiation in service, nor developed skin cancer.  The DTRA 
confirmed in November 2003 that service department records do 
not support the veteran's contention that he was present with 
American Occupation Forces at the city of Nagasaki.

In any event, the record is devoid of any competent evidence 
of skin cancer.  While Dr. D.M. described the presence of a 
pre-cancerous growth, actinic keratoses, he did not conclude 
that the veteran actually had skin cancer.  With respect to 
the skin conditions, variously diagnosed as diagnosed as 
dermal nevi, keratoses, sebaceous cysts, urticaria, allergic 
dermatitis, and lentigo solaris, none of the conditions is 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) or is among the radiogenic 
diseases listed in 38 C.F.R. § 3.311.  In addition, the 
veteran has neither provided nor identified medical or 
scientific evidence showing that any current skin condition 
is a disease, which may be induced by exposure to ionizing 
radiation.  



With respect to whether the a skin disability otherwise 
originated in service, the service medical records are silent 
for any skin condition, and there is no post-service medical 
evidence of a skin condition until decades after service.  

Although the veteran contends that his skin disability 
originated in and is related to service, there is no 
indication that he is qualified through education, training 
or experience to offer such a medical opinion.  As a 
layperson, therefore, his statements and testimony as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2004).

In short, there is no evidence of a skin disability in 
service or for many years after service, and no competent 
evidence linking any current skin disability to the veteran's 
period of service.  The Board therefore concludes that the 
preponderance of the evidence is against the claim of service 
connection for a skin disability to include skin cancer.  
Since the preponderance of the evidence is against the claim, 
evidentiary standard of resolving the benefit of the doubt 
does not apply. 38 U.S.C.A. § 5107(b). 

2.  Breast Condition 
Factual background

Service medical records are negative for any complaint, 
finding or diagnosis of a breast abnormality. 

After service, private medical records from 1957 to 2003 show 
that on examination in 1965 the left nipple was absent 
following an operation for mastitis.  In March 1977, diffuse 
right breast enlargement on the right was found.  In April 
1979, the left breast was removed by mastectomy.  In a July 
1988 statement, prepared in response to an inquiry by an 
insurance company concerning whether the veteran's mastectomy 
was in response to cancer, Dr. W.L. indicated that when he 
first treated the veteran in 1965 his records showed that the 
mastectomy was due to mastitis, and he did not give the 
matter and further consideration.  In August 1990, a cyst was 
seen in the right chest.  In March 1994, an epidermal cyst 
was noted. 
VA medical records from June 1991 to June 2000 show that in 
July 1991 the veteran was noted to have a surgically absent 
left nipple secondary to an old excisional biopsy.  The 
veteran denied any history of cancer.  In May 1993, a 
sebaceous cyst was excised.  In 2000, the veteran presented 
with multiple dermal nevi, keratoses, and a sebaceous cyst, 
involving the chest. 

In a May 2002 statement, Dr. W.L. identified several 
conditions for which he treated the veteran since the 1950s.  
None of the conditions involved the breast or cancer.

In his statements and testimony, the veteran stated that he 
had breast cancer secondary to exposure to radiation.  He 
indicated that in 1947 he had what a physician believed was 
mastitis in the left breast and he later developed hard 
places in the right breast.

Analysis

Although the veteran contends that he developed breast cancer 
after service, which required a mastectomy, none of the 
medical evidence on file documents any diagnosis of breast 
cancer.  His service medical records are silent for any 
reference to a breast abnormality, and the post-service 
medical evidence indicates that several years after service 
the veteran developed mastitis, which led to a mastectomy.  
Other post-service medical records show that many years after 
service the veteran developed recurring cysts and other non-
malignant skin conditions of the right and left breasts.  It 
was Dr. W.L.'s understanding in July 1988 that the veteran's 
mastectomy was for mastitis, not for cancer.  

As noted previously, there is no evidence that the veteran 
was exposed to radiation in service.  In any event, as the 
veteran himself is not competent to diagnose breast cancer, 
the Board concludes that he did not develop breast cancer in 
service or thereafter.  With respect to the other breast 
conditions, such as mastitis and recurring cysts, the Board 
points out that, even if, the veteran were exposed to 
radiation in service, these conditions are not subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) or are the conditions among the 
radiogenic diseases listed in 38 C.F.R. § 3.311.  In 
addition, the veteran has neither provided nor identified 
medical or scientific evidence showing that a non-malignant 
breast condition is a disease induced by exposure to ionizing 
radiation.  

In short, there is no competent medical evidence that the 
veteran ever had breast cancer, that he had any other breast 
abnormality in service or for many years thereafter, and 
there is no competent evidence linking any current breast 
abnormality to service.  As the preponderance of the evidence 
is against the claim, the evidentiary standard of resolving 
the benefit of the doubt does not apply. 38 U.S.C.A. 
§ 5107(b).

3.  Diabetes
Factual background

Service medical records are silent for any reference to 
diabetes.

Private medical records from 1957 to 2003 show that in April 
1979 the veteran presented with epigastric distress and other 
symptoms prompting his physician to consider diabetes.  

VA medical records for June 1991 to June 2000 show that in 
1995 diabetes was diagnosed. In 1999, there was a five-year 
history of diabetes mellitus.

In a May 2002 statement, Dr. W.L. stated that he treated the 
veteran since the 1950s for several conditions, but diabetes 
as not one of the conditions.

At the hearing in 2004, the veteran's spouse testified that 
he was first diagnosed with diabetes in 1992.



Analysis

The veteran's service medical records are silent for signs or 
symptoms of diabetes.  After service, diabetes was first 
documented in the 1990s.  And there is no medical evidence 
linking the veteran's diabetes to service.

As for whether diabetes is due to exposure to radiation in 
service, diabetes is not a condition subject to presumptive 
service connection on a radiation basis under 38 U.S.C.A. 
§ 1112(c), and is not listed as a radiogenic disease in 
38 C.F.R. § 3.311.  Nor has the veteran provided nor 
identified medical or scientific evidence showing that 
diabetes is a disease, which may be induced by exposure to 
ionizing radiation.  As discussed previously, the evidence in 
any event does not show that the veteran was exposed to 
ionizing radiation in service.  As also discussed previously, 
while the veteran himself contends that his diabetes is 
etiologically related to service or to radiation exposure, 
his opinion does not constitute competent evidence.  
Espiritu, supra.

In short, there is no evidence of diabetes in service or for 
decades thereafter, and no competent evidence linking his 
current diabetes to service.  The Board accordingly finds 
that the preponderance of the evidence is against the claim 
of service connection for diabetes and the evidentiary 
standard of resolving the benefit of the doubt does not 
apply. 38 U.S.C.A. § 5107(b).

4.  TDIU 

The veteran contends that he is unemployable because of 
hypertension, cancer, and ulcers.  The record shows that he 
last worked in 1981, when retired in at age 62 following 39 
years of service.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16. 

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  
Service connection is not currently in effect for any 
disability, and as discussed in the prior sections, service 
connection is not warranted for any disorder currently before 
the Board.  As a TDIU may not be assigned where service 
connection is not in effect for any disability, the veteran's 
claim must be denied as legally insufficient.


ORDER

New and material evidence having been presented, the claim of 
service connection for a skin disability is reopened.  On the 
merits of the claim, service connection for a skin 
disability, claimed as skin cancer, to include on the basis 
of exposure to ionizing radiation, is denied.

Service connection for a breast condition, claimed as cancer, 
to include on the basis of exposure to ionizing radiation, is 
denied.

Service connection for diabetes mellitus to include on the 
basis of exposure to ionizing radiation is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.

                                                                                              
(Continued on next page)




REMAND

In an August 2003 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for gastrointestinal disability 
to include ulcer disease. 

At the hearing in June 2004, the veteran expressed the intent 
to appeal the rating decision.  The Board accepts the 
veteran's testimony as the notice of disagreement to the 
August 2003 rating decision.  Because the RO has not had the 
opportunity to issue the veteran a statement of the case in 
response to the notice of disagreement, the Board does not 
have jurisdiction to address the claim.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this case is REMANDED 
to the RO for the following action:

Issue a statement of the case, 
addressing the issue of whether new 
and material evidence has been 
presented to reopen the claim of 
service connection for 
gastrointestinal disability to 
include ulcer disease.  In order to 
perfect an appeal of the rating 
decision, following the issuance of 
the statement of the case, the 
veteran must timely file a 
substantive appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 




Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



